UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4314



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO REGINALD ROGERS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00120-JAB)


Submitted:   November 14, 2007            Decided:   December 7, 2007


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, David P. Folmar, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mario Reginald Rogers pled guilty pursuant to a plea

agreement to one count of conspiracy to distribute cocaine base

(crack), in violation of 21 U.S.C. § 846 (2000), and one count of

being a felon in possession of a firearm, in violation of 18

U.S.C.A. §§ 922(g)(1), 924(a)(2) (West 2000 & Supp. 2007).     Three

months after he pled guilty and right after he received the

presentence investigation report and just before sentencing, Rogers

filed a motion to withdraw his guilty plea on the basis that he was

not guilty of the offenses and believed he was pressured into

pleading guilty.    The district court denied the motion.   The court

continued the sentencing hearing which allowed Rogers time to file

another motion to withdraw the guilty plea.    Rogers again asserted

his innocence.     The court denied the motion.   On appeal, Rogers

challenges the district court’s denial of his two motions. Finding

no error, we affirm.

          We review the district court’s denial of a motion to

withdraw a guilty plea for abuse of discretion.     United States v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).    A defendant does not

have an absolute right to withdraw a guilty plea.   United States v.

Moore, 931 F.2d 245, 248 (4th Cir. 1991).      Rather the defendant

bears the burden of demonstrating that a “fair and just reason”

supports his request to withdraw his plea. Id. Factors considered

in determining whether a defendant has shown a fair and just reason


                                - 2 -
for withdrawing a guilty plea include:             (1) whether the defendant

has offered credible evidence that the plea was not knowing or

voluntary; (2) whether the defendant credibly asserted his legal

innocence; (3) whether there has been a delay between the entry of

the plea and the filing of the motion; (4) whether the defendant

had close assistance of competent counsel; (5) whether withdrawal

will cause prejudice to the government; and (6) whether it will

inconvenience      the   court    and    waste    judicial   resources.      Id.

Although all the factors in Moore must be given appropriate weight,

the central question is whether the Rule 11 colloquy was properly

conducted.      United States v. Puckett, 61 F.3d 1092, 1099 (4th Cir.

1995).    We closely scrutinize the Rule 11 colloquy and attach a

strong presumption that the plea is final and binding if the Rule

11 proceeding is adequate. United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992).

              We find the Rule 11 proceeding was adequate and Rogers’

plea was knowing and voluntary.           We further find Rogers failed to

credibly assert his legal innocence.              In addition, we agree with

the district court that if Rogers were allowed to withdraw his

plea,    it   would   result     in   prejudice   to   the   Government    and   a

significant waste of judicial resources.

              Accordingly, we affirm Rogers’ convictions and sentence.

We   dispense    with    oral    argument   because    the   facts   and   legal




                                        - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -